Citation Nr: 1528474	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left leg and foot disability, claimed as Achilles tendonitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 2006.  For his meritorious service, the Veteran was awarded (among many other decorations) the Legion of Merit, the Bronze Star, and the Army Commendation Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Though the Veteran's November 2007 claim for his left leg specifically mentioned only "Achilles pain," this issue has been recharacterized to comport with the evidence of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran's December 2010 substantive appeal also included the issue of entitlement to service connection for degenerative arthritis of the right shoulder.  The RO granted service connection for this disability in a September 2014 rating decision.  Accordingly, the issue is no longer in appellate status and is not before the Board.  

The Veteran's December 2010 appeal also reflects that he requested the opportunity to testify before a member of the Board at a video conference hearing.  Though the Veteran was scheduled for such a hearing, in a June 2015 letter, the Veteran's representative requested that the Board issue a decision without a hearing.  The Veteran's hearing request is thus considered withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he currently suffers from left foot and/or leg disabilities which had their onset during his active service.  The evidence shows that the Veteran has been diagnosed with a number of different disabilities, including degenerative arthritis of the bilateral ankles, bilateral Achilles tendonitis, left calcaneal spur joints, and plantar fasciitis.  

Though the Veteran has undergone two VA examinations, neither is sufficient for rating purposes.  In the first, the examiner did not offer an etiology opinion.  In the second, the examiner's opinion is inadequate; that examiner determined that the Veteran was not currently diagnosed with a claimed Achilles disability (apparently disregarding the earlier October 2008 VA examination finding the opposite), and he failed to offer an opinion as to the etiology of the foot and leg disabilities from which the Veteran does suffer.  A new VA examination to determine the etiology of the Veteran's claimed disabilities is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional (but not before any examiner who has previously examined the Veteran) to determine the etiology of any diagnosed left leg and foot disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following question:

For each left lower leg and foot disabilities diagnosed at any point during the course of the appeal (even if currently resolved), is the disability at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service?  In answering this question, the examiner must address the Veteran's statements and history regarding his left foot and leg.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must explain why an opinion cannot be rendered without resorting to speculation.   

2.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



